Title: To James Madison from Robert Power, 20 July 1803
From: Power, Robert
To: Madison, James


					
						Sir,
						Teneriffe July 20, 1803.
					
					In the absence of Mr. G. W. Mc.Elroy, who has authorized me to act as representative of the 


United States of America, I have receiv’d your official letter of the 9th. of April, and shall do all 


in my power to enforce a punctual execution of the laws, but the following circumstance has 


hitherto, and will ever, untill removed, prove an obstacle in the discharge 


of my consular functions.  The laws of Spain expressly say, that no 


person whatever can act as representative or agent of a nation, unless he be officially named 


by the ruling power of the government he is to represent, & his nomination be confirmed 


by the king of Spain; neither can said representative name any other 


person to act in any official capacity whatever.
					When Mr. Mc.Elroy gave me his powers to act in his name during his absence, I 


applied to the Governor general of these islands for permission to act as vice-Consul, 


and altho’ I am on the most intimate footing with his Excellency, he cou’d not accede to my 


request, on account of the above mentioned law.  As it is of great consequence that there 


shou’d be a Representative of the American nation in these islands, 


especially in time of war, I shou’d be proud of the honour of acting as 


such, I mean as vice-consul, and shou’d this application of mine meet with your approbation, you will oblige me 


by forwarding to me an official nomination of the President to the said office of vice-Consul, 


& the necessary instructions for the faithful & punctual discharge thereof.  If a 


perfect Knowledge of the Spanish & French languages are of any use I can claim in the 


highest degree the merit of such an advantage.
					Of my character in a commercial line, or as a private individual, you can receive 


every information from Several houses in New York where I have chiefly resided, such as 


Messrs. LeRoy, Bayard & Mc.Evers, Henry Cheriot, Ed. Goold & Son William Hill, Robert Lenox, George 


Barnewall & others whom it is needless to name.  I have the honor to be Sir very 


respectfully your most obedient servant
					
						Robert Power.
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
